DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 02/08/2021. 
No claims have been cancelled. 
Claims 1-18 are pending in this application.
Claims 1, 5-16 have been amended in the instant application.
Claims 17 and 18 are newly added claims

Claims 1-18 are allowed.


Status of claims

 Per the amendments filed on 2/08/2021, double patenting rejection has been withdrawn. 
Per the amendments filed on 2/08/2021, claim objections directed to claims 5-7, 10-16, 7, 14 have been withdrawn.

Response to Arguments
Applicant’s arguments in conjunction with the amendments filed 02/08/2021 with respect to claims 1-18 are persuasive. 

	

The following is an examiner’s statement of reasons for allowance:


Huang (US20090141898A1) discloses a method for transmitting sensed data in a wireless sensor network including multiple sensors and a database, the method includes: automatically dividing the multiple sensors into sensor groups, each of the sensor groups including at least one sensor; determining a lead sensor in each of the sensor groups; encrypting the sensed data to generate encrypted data in ones of the multiple sensors excluding the determined lead sensors; and transmitting the encrypted data. (see abstract).  

	Cubic et. al  (WO2009138119A1) discloses a method and apparatus for tracking resources in a communication network. A central resource tracking function receives a request to track a resource from a location application node. The central resource tracking function broadcasts a subscription message to a plurality of Wireless Sensor Network Gateway nodes. The subscription message includes an identifier associated with the tracked resource. The central resource tracking function then receives a subscription response message from a first Wireless Sensor Network Gateway node informing the central resource tracking function that the resource associated with the identifier is located in the Wireless Sensor Network served by the first Wireless Sensor Network Gateway node, and receiving from a second Wireless Sensor Network Gateway node a subscription rejection message. (see abstract).  

Jung et al. (US9736004B2) provides a computationally implemented methods and systems include acquiring an offer to facilitate execution of one or more services that utilize a particular portion of a device, in exchange for access to the particular portion of the device, determining whether to accept the offer to facilitate execution of the one or more services and grant access to the particular portion of the device, and facilitating access to the particular portion upon a determination to accept the offer to facilitate the execution of the one or more services. In addition to the foregoing, other aspects are described in the claims, drawings, and text. (see abstract).

Ding et al. (US20150127733A1) discloses methods and systems are disclosed for determining context information for one or more peers to be used in a peer discovery and/or peer association process(es) and/or to otherwise facilitate P2P proximity communications. For example, a method for determining peer context information may include receiving a context-aware identifier (CAID). The CAID may include one or more items of context information associated with the peer in addition to an indication of an identity of the peer. A first portion of the CAID may be decoded to determine a first item of context information associated with the peer. The first portion of the CAID may be decodable without having to process a payload portion of the message. It may be determined whether to continue processing one or more of the CAID or the message based on the first item of context information. The CAID may be used in discovery and/or association procedure(s). (see abstract).

Chebbo et al. (US20100008256A1) discloses a wireless sensor network having a plurality of mobile sensor nodes (62, 63, 64, 65), a sink (70) is provided and re-positioned as required by assigning the role of sink to one of the mobile sensors at a time. Re-positioning involves finding candidate sinks in the vicinity of a current sink, a temporary sink or a central candidate in the network; judging the suitability of each candidate, for example by estimating the data throughput likely to be achieved if each candidate is selected as the new sink; and transferring the role of sink to the best candidate found. The temporary sink or central candidate may be selected with the aid of a positioning system (80) of the network. Suitability of a candidate sink may take into account a desired transmission rate of each sensor node in the vicinity of a candidate, this desired rate being found from a 3-D look-up table of each sensor. (see abstract).

However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 02/08/2021. Dependent claims 2-8, 17 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 9. Dependent claims 10-16, 18 further limits allowed independent claim 9; therefore, they are also allowed.

Accordingly, claims 1-18 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449